UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF OHIO eHapa E ae
WESTERN DIVISION CLERK OF rg
UNITED STATES OF AMERICA | CASE NO. fvéi JUL 20 PH IO: 1 9
| [:BI-CR BE mre
JUDGE Diete es Ulotie CCURT
~ UTHER Uist. OHIO

| F AS }} / i ni f
MOTION TO SEAL CASEY. COLUMBUS
TRES GENCO, |

Defendant.

 

The United States Attorney respectfully requests that the Indictment and all related documents
filed herewith and in the future, be kept and filed under seal and that no person shall disclose their
existence until further order of the Court.

As grounds for the instant motion, the United States Attorney states that disclosure of said

documents could hamper the on-going investigation.

Respectfully submitted,

VIPAL J. PATEL
Acting United States Attorney

s/Megan Gaffney Painter
MEGAN GAFFNEY PAINTER
Assistant United States Attorney
221 East Fourth Street, Suite 400
Cincinnati, Ohio 45202

Office: (513) 684-371]

Fax: (513) 684-2047

[fT IS HEREBY ORDERED that the Indictment. and all related documents filed herewith
and in the future, be filed under seal and shall not be disclosed.

1[tof2024 L

DATE NORAH MCCANN KING
UNITE ATES MAGISTRATE JUDGE

 
